Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 4/29/2022 is acknowledged and has been entered.
Claims 1,3-6, 8-14, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Ishihara et al (US 2019/0289705) disclose (Figs. 1 and 3 and associated text) an extreme ultraviolet light generation apparatus, comprising: a chamber (defined by 16A and 16B) configured to generate plasma therein; a droplet generator (18) configured to contain a target substance and to sequentially supply a first droplet (122) of target substance to a plasma generation region in the chamber; and a gas flow generation device (182) having a gas outlet for causing gas to flow along a travel direction (see sections 170B of the pipe 171) of the first droplet around at least a part of a trajectory of the first droplet, the droplet generator including a vibrating element (piezoelectric element 128, see [0130]) configured to generate, by applying vibration to a nozzle through which the target substance is output, a plurality of second droplets each having smaller volume than the first droplet and to cause the second droplets to be combined to generate the first droplet [0130], and the gas outlet being located downstream, on a trajectory direction of the first droplet, of a position where the second droplets are combined and the first droplet is generated (Fig. 3 shows that the outlet, which is where pipe 171 ends is downstream of the location where droplets 122 are formed).
    PNG
    media_image1.png
    558
    539
    media_image1.png
    Greyscale
 Ishihara et al disclose that the gas flow generation apparatus includes: a first pipe (171) which covers at least a part of the trajectory of the first droplet, and is open at both a first end being an upstream end and a second end being a downstream end in the trajectory direction of the first droplet; a second pipe (172) which covers at least a part of the first pipe and arranged with a gap (173) with respect to the at least part of the first pipe and is open at a third end being a downstream end in the trajectory direction among both ends of the second pipe, the third end being located further downstream of the second end of the first pipe in the trajectory direction (see Examiner’s illustration); and a gas introduction member (pipe line 180) configured to supply gas the gap between the first pipe and the second pipe to cause the gas to flow out in the trajectory direction from the gas outlet opened on the second end side of 
the gap. Fig. 3 shows that the chamber includes a first container (16A), a second container (16B) communicating with the first container, and a first stage (67) which supports the second container to be movable with respect to the first container ([0108 -0109], the first container and the second container are connected through the first stage, the droplet generator is fixed to the second container (see Fig 3).
The prior art does not anticipate or render obvious, alone or in combination, that the gas introduction member is fixed to the second container, in the combination required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        5/7/2022